             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:20 CV 95 MOC WCM

FLORENCE CRAMER,                              )
                                              )             ORDER
                  Plaintiff,                  )
v.                                            )
                                              )
ETHICON, INC. and JOHNSON                     )
& JOHNSON                                     )
                                              )
                  Defendants.                 )
                                              )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 5) filed by Whitney Jo Butcher. The Motion indicates

that Ms. Butcher, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff and that she seeks the admission of Dana Lizik, who the

Motion represents as being a member in good standing of the Bar of the State

of Texas. It further appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 5) and ADMITS Dana

Lizik to practice pro hac vice before the Court in this matter while associated

with local counsel.


                                Signed: June 10, 2020




     Case 1:20-cv-00095-MOC-WCM Document 6 Filed 06/10/20 Page 1 of 1
